Citation Nr: 0117113	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 1999 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This appeal arose from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD and which assigned an effective date of June 25, 1999 
for that award.

On August 3, 2000, the veteran submitted a claim for service 
connection for a rash on the scalp, arms, hands and legs 
secondary to his service-connected PTSD.  This claim is 
hereby referred to the RO for all appropriate action.


FINDINGS OF FACT

1.  The RO denied service connection for "nerves" in a 
rating action issued in January 1991; the veteran was 
informed of this decision on January 28, 1991.  He failed to 
file a timely appeal of this decision.

2.  In January 1995, the veteran attempted to reopen his 
claim for service connection for "nerves;" the RO informed 
him on January 27, 1995 that this claim could not be reopened 
unless new and material evidence was submitted.  He did not 
provide any evidence in response to the January 1995 letter 
to him within one year and, thus, abandoned this claim.

3.  The veteran filed a claim for service connection for PTSD 
on June 25, 1999.




CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for PTSD is June 25, 1999.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400(q)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify the veteran and his 
representative of information and evidence necessary to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
statements from the veteran, statements from family members 
and VA outpatient treatment records.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an effective date earlier than June 25, 
1999 for the award of service connection for PTSD.  The Board 
concludes that the discussions in the rating decision, 
statement of the case and letters have informed the veteran 
and his 


representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

In those cases where new and material evidence is received 
after a final disallowance, the effective date of an award of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii) (2000).  

In the instant case, the veteran had filed a claim for 
service connection for "nerves" in July 1990.  This claim 
was denied in a rating action issued in January 1991; he was 
informed of this decision on January 27, 1991.  He did not 
file an appeal concerning this denial; thus, this decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  In January 1995, he submitted a 
claim requesting that his claim for service connection for 
"nerves" be reopened.  On January 27, 1995, the RO informed 
him that this claim could not be reopened since he had not 
submitted new and material evidence.  He did not submit any 
evidence in 


support of his claim to the RO within one year of the January 
1995 letter to him.  Accordingly, pursuant to 38 C.F.R. 
§ 3.158, he abandoned this claim.  On June 25, 1999, he 
submitted a claim for service connection for PTSD; this claim 
included statements from family and VA outpatient treatment 
records.  Following additional development by the RO, service 
connection for PTSD was awarded, effective June 25, 1999.

After a careful review of the evidence of record, it is found 
that entitlement to an effective date earlier than June 25, 
1999 is not warranted.  The veteran has alleged that he was 
misdiagnosed in 1991; he asserted that had he been properly 
diagnosed with PTSD at that time, service connection would 
have been awarded.  However, the fact remains that the 
veteran was denied entitlement to service connection for 
"nerves" in a January 1991 rating decision, which became 
final when he failed to file a timely appeal.  He also did 
not respond within one year to a January 1995 request for 
evidence to reopen that claim.  It was not until June 25, 
1999 that the veteran sought to reopen his claim with the 
submission of new and material evidence.  There was no 
indication that any claims, formal or informal, had been 
filed for this disorder between January 1995 and the 
statement received on June 25, 1999.  The law clearly states 
that in those cases where new and material evidence is 
received after a final disallowance, the effective date of an 
award of service connection will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii) (2000).  While the veteran 
has alleged that he was entitled to service connection in 
1991, when he had first manifested symptoms, the law states 
that the effective date will be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
Even assuming that it could be shown that entitlement to 
service connection for PTSD had arisen in 1991, the June 25, 
1999 date, the date of receipt of the new claim, is clearly 
the later date.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than June 25, 1999 for the award of service 
connection for PTSD.




ORDER

Entitlement to an effective date earlier than June 25, 1999 
for the award of service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

